Miller, President,

(concurring):

I concur in denying the relief sought by petitioner, but not for the reasons given in the majority opinion. I am unable to distinguish this ease from the City of Bluefield v. Bluefield Water Works & Improvement Company, 81 W. Va. 201, either in the material facts involved or in the principles of law applicable thereto. In the Bluefield case the water company it is true had been allowed a temporary increase in rates, and it complained because it had not been allowed greater rates and contended that the rates allowed were confiscatory, and that it had been deprived of its property without due process of law, contrary to the Federal Constitution. In the case at bar the water company was allowed a temporary or experimental increase of rates, and the city on behalf of its citizens is asserting a violation of the same provisions of the Constitution, because the order requires of the city and its citizens the payment of rates in advance of the contract rates which amounts to the'taking of their property -without due process of law. So that the only distinction to be drawn between the two cases is simply the fact *725that in the one the water company was the petitioner and in the other the municipality is the complaining party, but the grounds of complaint are the same in both cases.
I am, therefore, unwilling to be marched up hill and then right down again -without any good reason therefor, and I see none in the present case. I think the opinion of the court takes too comprehensive a view of the authority conferred upon this court by the act creating the Public Service Commission. We held in United Fuel Gas Company v. Public Service Commission, 73 W. Va. 571, that the jurisdiction of this court conferred by section 16 of said act was limited to matters purely judicial and does not extend to matters purely administrative, executive or legislative, such jurisdiction not being conferred by the Constitution. And the Bluefield case, using the very words of the statute, limits our jurisdiction so far as conferred by the statute to final orders. The court, by what appears to me to be a very strained effort, proposes to extend that jurisdiction to one which would enable us in all eases to supervise and control the commission at every step in the course of its progress in the administration of the law, and before it had reached a final judgment, A final judgment, as we have decided, .is not subject to review by us until it is beyond the power which the commission may constitutionally exercise, or beyond its statutory power, or based upon a mistake of law. United Fuel Gas Company v. Public Service Commission, supra, syllabus point 3. And this was the construction given like provisions of the act creating the Interstate Commerce Commission, from which our statute to a large extent was drawn, by the Supreme Court of the United States.
Now, I think it fair to assume that where the Legislature said “final order,” it had some reference to the meaning of these words as understood and defined in our decisions and as used in other statutes limiting our jurisdiction. With respect to the order under review, the commission, on a motion for a rehearing addressed to it by the petitioner, denied the' motion on the specific ground that its order was purely temporary, and because it found after taking a vast *726volume of testimony it had been unable to reach a just and proper conclusion without such experiment. It concluded that experience was the only witness upon vhom it could safely rely to do justice between the parties. This is a jurisdiction. which I think is clearly comprehended in the act creating it, which is legislative, executive and administrative in nature, and is not within our jurisdiction to control, direct or review, except when covered into its final order. Then, and not until then, does our jurisdiction attach. Suppose the order of the commission for some good reason had been to continue the ease for six months or more, to enable the parties to take the testimony of absent witnesses to establish the same facts it proposes to develop by the experimental process ordered, leaving the prevailing rates in force, and forsooth depriving the water company in the meantime of just compensation on its capital invested. The logic of the opinion of the court would say that this court would have the power to intervene and say to the commission in advance of its final judgment: “Your act is arbitrary and unjust; you shall raise the rates pending investigation.” I do not find such jurisdiction in the organic law of the commission, and I must decline to read into it by construction any such power. "We said in State ex rel. Public Service Commission v. Baltimore & Ohio Railroad Company, 76 W. Va. 399, syl. 6: “Until the Public Service Commission, pursuant to the authority conferred upon it by said act, has investigated and determined that a particular rate complained of is unreasonable, and invalid as to a particular carrier, the courts cannot interfere by injunctive process, or otherwise, to stay the hand of the commission in the performance of its proper duties and functions.” Much more might be said and many authorities cited in support of these views, but I have said enough to indicate my opinion that the relief ought to be denied solely on the ground that we have no final order of the commission before us and therefore no jurisdiction by the'Statute to consider or review it for any purpose,
Williams, Judge, concurs in this note.

Suspension of order refused.